FILED
                            NOT FOR PUBLICATION                             MAY 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LEON L. MEYERS,                                  No. 08-16020

              Plaintiff - Appellant,             D.C. No. 3:07-CV-04457-THE

  v.
                                                 MEMORANDUM *
JOHN H. BROOMS; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
               Thelton E. Henderson, Senior District Judge, Presiding

                             Submitted April 20, 2011 **

Before: RYMER, THOMAS and PAEZ, Circuit Judges.

       Leon Meyers appeals pro se from the district court's dismissal of his 42

U.S.C. § 1983 action alleging that his stepfather, John Brooms, made false legal

claims of elder abuse against him, misappropriated his social security income,

unlawfully obtained a mortgage of the house which was owned by Meyers’

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deceased mother while it was still in probate, and unlawfully evicted Meyers from

the house. The district court properly dismissed Meyers’ § 1983 claims against

defendants Brooms, Alliance Title Reverse Mortgage and Brooms’ attorneys

because they did not act under color of state law. See Price v. State of Hawaii, 939

F.2d 702, 707–08 (9th Cir. 1991) (private parties do not generally act under color

of state law for § 1983 purposes); Polk County v. Dodson, 454 U.S. 312, 318 n. 7,

102 S. Ct. 445 (1981) (noting that a private attorney, even one appointed by the

court, does not act under the color of state law for purposes of 42 U.S.C. § 1983

when performing the traditional role of an attorney).

      AFFIRMED.